                       DISTRICT COURT OF THE VIRGIN ISLANDS
                               DIVISION OF ST. CROIX

                                          )
MERAL SMITH,                              )
                                          )
                    Petitioner,           )
             v.                           )
                                          )                    Civil Action No. 2015-0078
RICK MULGRAVE, Director of the Virgin     )
Islands Bureau of Corrections,            )
                                          )
                    Respondent.           )
__________________________________________)

Appearances:
Meral Smith, Pro Se

                                              ORDER

        UPON CONSIDERATION of Petitioner Meral Smith’s (“Smith”) “Petition for Writ of

Habeas Corpus” (“Petition”) (Dkt. No. 1); Magistrate Judge George W. Cannon Jr.’s Report and

Recommendation (“R&R”) (Dkt. No. 21); and for the reasons set forth in the accompanying

Memorandum Opinion filed contemporaneously herewith; it is hereby

        ORDERED that Magistrate Judge Cannon’s R&R (Dkt. No. 21) is ACCEPTED as

modified in the Memorandum Opinion; and it is further

        ORDERED that Smith’s “Petition for the Writ of Habeas Corpus” (Dkt. No. 1) is

DENIED; and it is further

        ORDERED that the Court DECLINES to issue a Certificate of Appealability for failure

to satisfy the standard set forth in 28 U.S.C. § 2253(c)(2); and it is further

        ORDERED that the Clerk of Court shall provide a copy of this Order and its

accompanying Memorandum Opinion to Smith by certified mail, return receipt requested; and it

is further
      ORDERED that the Clerk of Court is directed to mark the case CLOSED.

      SO ORDERED.

Date: January 24, 2020                        _______/s/________
                                              WILMA A. LEWIS
                                              Chief Judge
